DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claims 6 and 15 recite “a camber”.  Applicant’s specification indicates “Additionally or alternatively, the stop region of the tank wall has at least one deformation towards the inside or towards the outside thereof. The at least one deformation comprises a curvature, in particular, a camber.” (¶0014).  For the purpose of examination over the prior art, the limitation “a camber” will be construed as structure that comprises “a curvature”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauboussin (U.S. Pat. 4220047) in view of Lee (U.S. 2009/0071512A1)
.
Regarding Claim 1, Mauboussin teaches: A tank device for a motor vehicle (Fig. 1, “The invention more particularly, but not exclusively, applies to fuel tanks on a motor vehicle”), comprising: a tank container (Fig. 1; partial cross-section of tank shown, upper wall 2, lower wall 1) defined by a tank wall having at least one stop region (Fig. 1, upper tank wall 2 has recessed/curved region where float 3 “bears against the upper wall” when fuel level in tank is maximum) in an interior of the tank container; and at least one lever sensor (Fig. 1, float 3, lever 4, and “ the sliding contact 16 is located at the bottom of the rheostat 14”) arranged in the interior of the tank container, wherein the at least one stop region is an end stop for the lever sensor (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words, the float is stopped from further upward movement; Col. 2 line 34+)
Therefore Mauboussin teaches all the elements of claim 1 with exception that it does not explicitly teach that the function of the stop region of the upper tank wall 2 includes to prevent adhesion of the lever sensor to the tank wall.
Lee discloses methods and apparatus for preventing the adhesion of water level lever sensor to a tank wall.  Specifically, “according to the water level sensing apparatus of the dish washer, as a protrusion is protruded from an upper end surface of the float toward the lower end of the cover by a specific height, the float does not directly contact the cover when it ascends. Accordingly, it is capable of preventing a phenomenon that the float does not facilitatingly operate resulting from that it adheres to the cover.” (¶0015-0016) and “By the protrusions 211, the float 200 does not directly contact the cover 300 when the float 200 ascends. Accordingly, it is capable of preventing the phenomenon that the float 200 does not facilitatingly operate resulting from that it adheres to the cover 300.” (¶0076) and “Here, the protrusions 211 are disclosed that they are protruded from the upper end surface of the float 200, however it is exemplary. That is, the protrusions 211 may be protruded from a lower end surface of the cover 300 or be formed at both of the float 200 and the cover 300.” (¶0078).
Therefore Mauboussin teaches a stop region in the upper wall of a liquid tank (Fig. 12, upper region of tank wall 300 shaped to receive float 210) and further teaches a plurality of structures (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank level sensing system of Mauboussin to incorporate the teachings of Lee to include additional structural elements in the end stop region of the tank in order to to prevent adhesion of the lever sensor to the tank wall and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claim 10,Mauboussin teaches: 
A tank device for a motor vehicle (Fig. 1, “The invention more particularly, but not exclusively, applies to fuel tanks on a motor vehicle”), comprising: a tank container container (Fig. 1; partial cross-section of tank shown, upper wall 2, lower wall 1) defined by a tank wall having at least one stop region (Fig. 1, upper tank wall 2 has recessed/curved region where float 3 “bears against the upper wall” when fuel level in tank is maximum)  in an interior of the tank container; a floating element (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words, the float is stopped from further upward movement; Col. 2 line 34+) mounted in the interior of the tank container for abutment against the at least one stop region; and at least one lever sensor (Fig. 1, float 3, lever 4, and “the sliding contact 16 is located at the bottom of the rheostat 14”), extending from the floating element in the interior of the tank container, wherein the at least one stop region is an end stop for the lever sensor (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words, the float is stopped from further upward movement; Col. 2 line 34+)
Therefore Mauboussin teaches all the elements of claim 1 with exception that it does not explicitly teach that the function of the stop region of the upper tank wall 2 includes to prevent adhesion of the lever sensor to the tank wall.
Lee discloses methods and apparatus for preventing the adhesion of water level lever sensor to a tank wall.  Specifically, “according to the water level sensing apparatus of the dish washer, as a protrusion is protruded from an upper end surface of the float toward the lower end of the cover by a specific height, the float does not directly contact the cover when it ascends. Accordingly, it is capable of preventing a phenomenon that the float does not facilitatingly operate resulting from that it adheres to the cover.” (¶0015-0016) and “By the protrusions 211, the float 200 does not directly contact the cover 300 when the float 200 ascends. Accordingly, it is capable of preventing the phenomenon that the float 200 does not facilitatingly operate resulting from that it adheres to the cover 300.” (¶0076) and “Here, the protrusions 211 are disclosed that they are protruded from the upper end surface of the float 200, however it is exemplary. That is, the protrusions 211 may be protruded from a lower end surface of the cover 300 or be formed at both of the float 200 and the cover 300.” (¶0078).
Therefore Mauboussin teaches a stop region in the upper wall of a liquid tank (Fig. 12, upper region of tank wall 300 shaped to receive float 210) and further teaches a plurality of structures (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank level sensing system of Mauboussin to incorporate the teachings of Lee to include additional structural elements in the end stop region of the tank in order to to prevent adhesion of the lever sensor to the tank wall and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claim 17, Mauboussin teaches: 
A motor vehicle, comprising: a tank device (Fig. 1, “The invention more particularly, but not exclusively, applies to fuel tanks on a motor vehicle”) including: 
- a tank container (Fig. 1; partial cross-section of tank shown, upper wall 2, lower wall 1)  defined by a tank wall having at least one stop region  (Fig. 1, upper tank wall 2 has recessed/curved region where float 3 “bears against the upper wall” when fuel level in tank is maximum)in an interior of the tank container; 
- a floating element mounted in the interior of the tank container for abutment against the at least one stop region (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words, the float is stopped from further upward movement; Col. 2 line 34+); and 
- at least one lever sensor (Fig. 1, float 3, lever 4, and “the sliding contact 16 is located at the bottom of the rheostat 14”), extending from the floating element in the interior of the tank container, wherein the at least one stop region is an end stop for the lever sensor  (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words, the float is stopped from further upward movement; Col. 2 line 34+).
Therefore Mauboussin teaches all the elements of claim 1 with exception that it does not explicitly teach that the function of the stop region of the upper tank wall 2 includes to prevent adhesion of the lever sensor to the tank wall.
Lee discloses methods and apparatus for preventing the adhesion of water level lever sensor to a tank wall.  Specifically, “according to the water level sensing apparatus of the dish washer, as a protrusion is protruded from an upper end surface of the float toward the lower end of the cover by a specific height, the float does not directly contact the cover when it ascends. Accordingly, it is capable of preventing a phenomenon that the float does not facilitatingly operate resulting from that it adheres to the cover.” (¶0015-0016) and “By the protrusions 211, the float 200 does not directly contact the cover 300 when the float 200 ascends. Accordingly, it is capable of preventing the phenomenon that the float 200 does not facilitatingly operate resulting from that it adheres to the cover 300.” (¶0076) and “Here, the protrusions 211 are disclosed that they are protruded from the upper end surface of the float 200, however it is exemplary. That is, the protrusions 211 may be protruded from a lower end surface of the cover 300 or be formed at both of the float 200 and the cover 300.” (¶0078).
Therefore Mauboussin teaches a stop region in the upper wall of a liquid tank (Fig. 12, upper region of tank wall 300 shaped to receive float 210) and further teaches a plurality of structures (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claims 2, 11, and 18, the combination of Mauboussin and Lee teaches all the elements of Claims 1, 10, and 17 as indicated above.  Lee further teaches: wherein the at least one stop region has a plurality of structures on a surface thereof (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank level sensing system of Mauboussin to incorporate the teachings of Lee to include wherein the at least one stop region has a plurality of structures on a surface thereof (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claims 3, 1, and 19, the combination of Mauboussin and Lee teaches all the elements of Claims 2, 11, 18 as indicated above.  Lee further teaches: wherein the structures comprise elevations and/or depressions (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank level sensing system of Mauboussin to incorporate the teachings of Lee to include wherein the structures comprise elevations and/or depressions (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claims 4, 13, and 20. Lee further teaches: wherein the structures comprise corrugations, channels, notches, grooves, ribs (Fig. 10, elements 112 and ¶0072), and/or knobs (Fig. 12, elements 211; ¶0076) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel tank level sensing system of Mauboussin to incorporate the teachings of Lee to include wherein the structures comprise ribs, and/or knobs (Fig. 12, elements 211 and/or Fig. 10, elements 112 and ¶0072) in order to prevent adhesion of the lever sensor to the tank wall (upper and/or lower wall(s); see ¶0072, 0076) and ensure that the float continues to facilitate level sensor operation and generation of an accurate liquid (e.g. fuel) level in the tank.

Regarding Claims 5 and 14, Mauboussin further teaches: wherein the at least one stop region comprises at least one deformation directed towards an inside of the tank wall or towards an outside of the tank wall (Fig. 1, float 3 bears against a deformed/curved portion (i.e. ‘S’ bend portion that has a first deformation towards inside of the tank and a second deformation towards outside of tank) of the upper tank wall 2, configured to compliment the curvature/shape of the float, in order to stop further vertical movement of the float.)

Regarding Claims 6 and 15, Mauboussin further teaches: wherein the at least one deformation comprises a camber (e.g. a curvature) (Fig. 1, float 3 bears against a deformed/curved portion (i.e. ‘S’ bend portion that has a first deformation towards inside of the tank and a second deformation towards outside of tank) of the upper tank wall 2, configured to compliment the curvature/shape of the float, in order to stop further vertical movement of the float.).

Regarding Claims 7 and 16, Mauboussin further teaches: wherein the stop region of the tank wall is formed located at a top of the tank wall in an installed position of the tank container. (Fig. 1, float 3 bears against a deformed/curved portion (i.e. ‘S’ bend portion that has a first deformation towards inside of the tank and a second deformation towards outside of tank) of the upper tank wall 2, configured to compliment the curvature/shape of the float, in order to stop further vertical movement of the float.).

Regarding Claim 8, Mauboussin further teaches: further comprising a floating element (Fig. 1, float 3) arranged at one end of the lever sensor (Float 3 shown at the end of the sensor assembly, i.e. lever 4, pivot 5, etc.)

Regarding Claim 9, Maugoussin further teaches: wherein the floating element is provided for abutment against the at least one stop region (Fig. 1, “When the tank is full, the float 3 bears against the upper wall 2”.  In other words the float is stopped, due to abutment with stop region of upper tank wall 2, from further upward movement; Col. 2 line 34+).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (WO2021085122A1; a Published PCT Application that designates the United States (US) with Prior Filing Date (note: 10/13/2020 filing date) is prior art under 102(a)(2)).  Discloses a float valve assembly for a fuel tank configured with “Sticking Prevention Protrusions” (Fig. 17/18/21, items 47) “The sticking prevention protrusion may, for example, protrude from the second member side toward the upper cap side (see the alternate long and short dash line A in FIG. 22), or protrude from the upper cap side toward the second member side. At the same time, the shape may be such that it protrudes from the second member side toward the upper cap side. Further, the shape and structure of the sticking prevention protrusion are not limited to the above aspects.” (See pages 137-138 of 140).  The sticking prevention protrusions ensure a valve element may freely and reliably raise/lower without sticking to valve cap located on the top of the assembly, in order to ensure operation of the device.  See Fig. 21 reproduced below.

    PNG
    media_image1.png
    589
    622
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747